EXHIBIT A
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

GRACIE WHITE                                  §
f/k/a GRACIE DORNEUS                          §
Individually and on behalf of persons         §
similarly situated                            §
                                              §
Plaintiffs,                                   §
                                              §
v.                                            §   CIVIL ACTION NO. 3:18-CV-30143-MGM
                                              §
ALLY FINANCIAL INC.,                          §
                                              §
Defendant.                                    §
                                              §
                                              §

      DECLARATION OF JAMES D. CHARLES IN SUPPORT OF DEFENDANT’S
       OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

          I, James D. Charles, declare:

          1.     I am a member of the Consumer Systems Team at Ally Financial Inc. (“Ally”). In

this position, I have access to Ally’s business records and information. The facts set forth in this

declaration are based on my own personal knowledge and/or my review of Ally’s business

records as they are maintained in the ordinary course of business. If called upon as a witness, I

could and would competently testify to the facts set forth in this declaration. I am over 18 years

of age.

          2.     The business records of Ally referred to in this declaration were prepared and

maintained in the ordinary course of Ally’s business. The entries made in such business records

were made at or near the time of the occurrence of the events recorded in such records. In

addition, the business records are in all instances kept in a safe and secure location.

          3.      Among other aspects of its business, Ally finances the sale of vehicles. When a

customer purchases a vehicle financed through Ally (or other bank or vehicle finance entity), the
customer enters into a retail installment sales contract (a “RISC”), which sets forth the financing

and other contractual terms for the vehicle purchase.

        Plaintiff White’s Relationship with Ally

        4.     Plaintiff Gracie White f/k/a Gracie Dorneus (“White”) entered into a RISC (the

“White RISC”) with Village Motors Group, Inc. dba Honda Village, a Massachusetts dealership,

for the purchase of a 2009 Mercedes C300 (the “Vehicle”). See Ex. A (White RISC). The

White RISC was assigned to Ally. Id. at p.1.

        5.     White defaulted on the White RISC multiple times. White’s first default occurred

on or around December 11, 2016. White cured her first default on or before January 3, 2017.

        6.     White defaulted on the RISC a second time on or around March 13, 2017. White

cured her second default on or before April 5, 2017.

        7.     White defaulted on the RISC a third time on or around May 11, 2017. White

cured her third default on or before June 3, 2017.

        8.     White defaulted on the RISC a fourth time in or around April 2018. As with

White’s other defaults, she was given an opportunity to cure her past due payments prior to Ally

repossessing the Vehicle, but she did not do so. Accordingly, the Vehicle was repossessed on or

about April 9, 2018.

        9.     On April 12, 2018, White was sent a Notice of Our Plan to Sell Property.

        10.    White redeemed the Vehicle on or about May 2, 2018.

        11.    On or around June 26, 2018, White defaulted under the RISC once again. After

failing to cure her default, White voluntarily surrendered the Vehicle to Ally on October 31,

2018.




                                                 2
       12.     On November 1, 2018, after White’s voluntary surrender of the Vehicle, Ally sent

her another Notice of Our Plan to Sell Property. See Ex. B (Notice of Our Plan to Sell Property

11/1/18).

       13.     On December 3, 2018, Ally sold the Vehicle for $6,700. When calculating

White’s deficiency after the sale, Ally applied the sale amount of $6,700 as well as a fair market

value credit of $4,350 towards the amount White owed under the RISC, which left White with a

deficiency balance of $6,878.65. White was informed the Vehicle was sold and of her deficiency

balance (including the application of the fair market value credit) via letter on December 11,

2018. See Ex. C (How We Calculated Your Surplus or Deficiency).

       14.     As of the date of this declaration, a deficiency balance remains on White’s

account of $6,928.65.

       15.     As was the case when White’s Vehicle was sold and her deficiency was

calculated, it has been Ally’s practice since before July 2014 to apply a fair market value credit

to Massachusetts customers’ accounts when calculating a surplus or deficiency post-sale after

repossession, in instances where the fair market value exceeds the sale price (crediting the

account balance up to a deficiency balance of zero).

       RISCs Applicable to Massachusetts Customers

       16.     While all customers who finance the purchase of their vehicle through Ally (or

any bank or auto finance entity), enter into a RISC, the RISCs held by Ally are not uniform.

       17.     Each RISC may include a choice of law provision, but the presence, contents, and

legal effect of such a provision cannot be determined without analyzing each RISC.

       18.     Some forms of the RISC contain an arbitration provision or a separate arbitration

section requiring execution, which state that either Ally or the customer may choose to have any



                                                3
claim resolved through arbitration and, when either party makes the election to arbitrate, it is

mandatory. These provisions are not uniform.

       19.     Based on a review of a selection of Ally’s files, there are members of the putative

class whose RISCs contain such arbitration provisions.

       20.     Several versions of RISCs with arbitration provisions held with members of the

putative class contain a separate arbitration section within the RISC, which asks the customer to

sign that section in acknowledgement in addition to signing at the end of the RISC. Based on a

review of a selection of Ally’s files, these provisions are not uniformly executed across members

of the putative class. Compare Ex. D with Ex. E.

       21.     The arbitration provisions in these RISCs broadly provide that either Ally or the

customer may choose to resolve “[a]ny claim or dispute, whether in contract, tort, statute, or

otherwise” by arbitration. See Ex. D at p. 5; Ex. E at p. 2.

       22.     Other versions of RISCs containing arbitration provisions held with members of

the putative class merely require the customer to acknowledge the arbitration provision when

signing the RISC as a whole at the end of the document. See, e.g., Ex. F at p.1; Ex. G at p.4.

       23.     The arbitration clauses contained in some of these type of RISCs likewise broadly

provide that either Ally or the customer may choose to resolve ““[a]ny claim or dispute, whether

in contract, tort, statute, or otherwise” by arbitration. See, e.g., Ex. F at p.2. Other RISCs of this

type define a claim subject to arbitration as “any claim, dispute, or controversy between [the

customer] and [Ally] that in any way arises from or relates to this consumer credit sale, the

purchase [the customer is] financing by way of the [RISC], the Vehicle and related goods and

services that are the subject of the purchase and [the RISC], or the collection or servicing of this

Contract[.]” See, e.g., Ex. G at p.3.



                                                  4
       24.     The arbitration provisions in these agreements also contain various “class action

waivers,” which prohibit parties from pursuing class-wide consideration of their disputes. See,

e.g., Ex. E at p. 2 (“If a dispute is arbitrated, you will give up your right to participate as a class

representative or class member on any class claim you may have against us including any rights

to class arbitration or any consolidation of individual arbitrations.”); Ex. G at p.3 (“You give up

your right to participate in a class action. This means that you may not be a representative or

member of any class of claimants or act as a private attorney general in court or in arbitration

with respect to any Claim.”).

       25.     The arbitration provisions in some putative class members’ RISCs provide that

the arbitrator shall resolve any disputes regarding the interpretation and scope of the provision as

well as the arbitrability of any claim or dispute, while the question of the enforceability of the

class action waiver remains with a court. See, e.g., Ex. G.

       26.     Further, a number of RISCs with an arbitration provision and class action waiver

provide that the arbitration provision shall be deemed null and void to the extent the class action

waiver is unenforceable. See, e.g., Ex. D; Ex. G.

       27.     In each instance where a putative class member’s RISC contains an arbitration

clause and class action waiver, Ally will seek to arbitrate his or her claims asserted in this lawsuit

on an individual basis.

       Circumstances Applicable to Individual Massachusetts Customers

       28.     The putative class contains consumers who received a pre-sale notice, but Ally

never sold their vehicle.

       29.     Based on a review of a selection of Ally’s files, the putative class also contains

consumers who received a pre-sale notice during the alleged class period, but, because of some



                                                  5
intervening event (for instance, redemption or reinstatement) and then a new default, received

another pre-sale notice, the latter of which used the term “fair market value” in describing the

calculation of their loan balance post-sale.

       30.     Based on a review of a selection of Ally’s files, the putative class contains

consumers against whom Ally has already pursued litigation and received a deficiency judgment

in connection with their loan. The specifics of such litigation and judgments can only be

determined through individual review of the court filings for each consumer.

       31.     Further, to the extent that Ally resolved the deficiencies owed by customers via

settlement agreement, the existence and contents of such agreements cannot readily be

ascertained without conducting a file-by-file review.

       32.     In addition, should the Court certify the putative class, for each member of the

class with an outstanding deficiency balance, Ally will seek to recover that deficiency as a

counterclaim in this action for default of those customers’ RISCs. But-for the class claims, Ally

otherwise would not take legal action against many in the putative class because Ally’s decision

on whether and when to pursue a deficiency action is dependent on a number of individual

considerations, including the amount of the deficiency balance, customer hardships and any other

unique individual circumstances.

       33.     Based on a review of a selection of Ally’s files, the putative class contains

consumers whose deficiency balances are greater than the sum of their finance charge plus 10%

of the principal balance listed in their RISC.

       34.     Further, based on a review of a selection of Ally’s files as well as publicly

available records, the putative class contains individuals that have filed for Chapter 7 and

Chapter 13 bankruptcy and received a discharge in bankruptcy. By virtue of their discharges in



                                                 6
bankruptcy, which included their liabilities owed to Ally, these putative class members’

deficiencies are extinguished. Further, a sample of putative class members’ bankruptcy filings

indicate that there are customers in the class who did not include their present claims against

Ally for violation of the Massachusetts Uniform Commercial Code in their bankruptcy petitions.

The details of a putative class member’s filings can only be determined through a customer-by-

customer review of public records.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

       Executed on January 4, 2021, at Jacksonville, Florida.


                          /s/ James D. Charles
                          JAMES CHARLES




                                                 7
Exhibit A
Exhibit B
Exhibit C
Exhibit D
ALLY-White-0000001
ALLY-White-0000002
ALLY-White-0000003
ALLY-White-0000004
ALLY-White-0000005
Exhibit E
ALLY-White-0000006
ALLY-White-0000007
Exhibit F
ALLY-White-0000008
ALLY-White-0000009
Exhibit G
ALLY-White-0000010
ALLY-White-0000011
ALLY-White-0000012
ALLY-White-0000013
